Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derick J. Noel and Hilary A. Findley appeal the district court’s orders granting summary judgment in favor of J.R. Atkinson (t/a Atkinson Truck Sales) on a complaint based on the repossession of a motor vehicle. We have reviewed the record and the parties’ briefs and conclude that the district court properly determined that the repossession at issue was permissible according to the terms of the contract and state law. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.